August 28, 2015 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: American Republic Variable Annuity Account File Number: 811-4921 Filing: Rule 30b2 Filing Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), American Republic Variable Annuity Account, a unit investment trust registered under the Act, recently mailed to its contract owners the semi-annual report of the underlying management investment company, the AllianceBernstein Variable Products Series Fund. Pursuant to Rule 30b2-1 under the Act, on August 21, 2015, the AllianceBernstein Variable Products Series Fund (811-05398) filed its semi-annual report with the Commission via EDGAR.To the extent necessary, that filing is incorporated herein by reference.This filing constitutes the filing of that report as required by Rule 30b2-1 under the Act. Sincerely, Margaret A. Brown Vice President and Assistant Corporate Secretary
